Citation Nr: 1645134	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-23 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disorder.

2.  Entitlement to service connection for a cervical spine disorder. 

3.  Entitlement to service connection for a right shoulder/arm disorder. 

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2013 and October 2015 by a Department of Veterans Affairs (VA) Regional Office (RO).

The April 2013 rating decision denied service connection for a current right hand, cervical spine, and right shoulder/arm disorder; and the October 2015 rating decision denied service connection for a current left knee disorder.

The Board notes that in his June 2014 substantive appeal (VA Form), the Veteran requested a Board hearing; however, he subsequently withdrew that request, in writing, in September 2014.

The Board further notes that VA medical records dated after the April 2014 statement of the case (SOC) have been associated with the claims file.  However, these records merely show that the Veteran currently receives treatment for neck, shoulder, and right hand pain; a fact that was known and considered at the time of the March 2013 VA examination; the April 2013 rating decision; and the April 2014 SOC.  As there is no material change in the medical evidence of record since the April 2014 SOC, remand for issuance of a supplemental statement of the case (SSOC) is not needed.  See 38 C.F.R. §§ 19.31, 20.1304(c).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (providing that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran). 

The decision below addresses the issues of service connection for right hand, cervical spine, and right shoulder/arm disorders.  The issue of service connection for a left knee disorder is addressed in the remand section following the decision and is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's current right hand, cervical spine, and right shoulder/arm disorders. are not related to his in-service injuries or symptoms.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a right shoulder/arm disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


Background and General Legal Criteria

The Veteran seeks service connection for a current right hand, cervical spine, and right shoulder/arm disorder on the basis that he has a current right hand, cervical spine, and right shoulder disorder, and was treated for right hand, cervical spine, and trapezius pain during service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for certain chronic diseases, such as arthritis, if manifested to a compensable degree within 1 year from the date of separation from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Facts and Analysis

Service treatment records confirm that the Veteran was treated while on active duty in April, May, and August 1978, and in April and May of 1979 for right hand/finger pain (including a fracture to the 2nd metacarpal joint), cervical spine pain, and trapezius tenderness, all post-trauma (including motor vehicle accidents in August 1978, January 1979, and April 1979).  This evidence establishes the in-service element of the claims.  

There is, however, no record of any ongoing right hand, neck, or shoulder pain complaints after each event.  This belies a finding of chronicity during service, and is highly probative evidence against the claim.  In fact, there is no lay complaint or medical record, after May 1979, of any neck problem until 1998 (some 18 years after service); and no lay complaint or medical record of a right hand or right shoulder/arm problem until 2009, nearly 30 years after the Veteran's 1980 separation from service; which belies a finding of continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Indeed, private medical records dated in 1998 document the Veteran as reporting that his post-service cervical spine pain and stiffness first presented in March 1998 and denying any prior injury or symptoms.  This too weighs heavily against the cervical spine claim.

Moreover, while there currently is evidence of arthritis, the Veteran was not diagnosed with arthritis during service or in the year thereafter, and there is not sufficient evidence of record that links any current right hand/finger, cervical spine, or right shoulder/arm disorder, including arthritis, to service.  The possibility of a nexus was considered by a VA examiner (VA physician) in March 2013, but the expert medical opinion weighs against a nexus.  Additionally, there is no medical opinion evidence to the contrary.  

The March 2013 VA examiner's opinions are persuasive because they were made after a physical examination, consideration of the Veteran's medical history and included a reasoned explanation.  Notably, the examiner pointed to post-service onset and causation.  For the right hand, the expert opinion was that the current hand pain is most likely due to age and possible arthritis, but no related to the known hand pain in service.  For the right shoulder, the expert opinion was that the current pain started over 20 years after service and likely developed over the years into a chronic degenerative disease.  Similarly, for the cervical spine, the expert opinion was that the current issues had an onset 20 years after service and developed after military service rather than a result of the in-service neck complaints.

To the extent that the Veteran's statements are offered as a nexus opinion to service, that is, an association between his current complaints and his remote service more than 30 years ago, a lay opinion is limited to inferences which are rationally based on a claimant's perception and does not require specialized knowledge; and no factual foundation has been established to show that the Veteran is qualified through specialized knowledge, education, training, or experience to offer a medical opinion.  The Board therefore finds that the Veteran's opinion as to an association between his current complaints and his service is beyond the Veteran's lay capacity and is of no probative weight.

In his July 2013 notice of disagreement (NOD), the Veteran contended that the March 2013 VA examiner did not consider all of the facts and treated him unfairly.  The Board finds the March 2013 VA examination adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Additionally, the Veteran has not sufficiently rebutted the presumption of competence of the VA examiner or that there was bias.  Thus, the Board finds that VA's duty to assist has been met in this regard.

The Board accordingly finds that the weight of the evidence is against the claims of service connection for a current right hand, cervical spine, and right shoulder/arm disorder, namely that the nexus element of each claim has not been established.  In January 2015, the Veteran's representative contended that the Veteran should be afforded the full benefit of the doubt.  However, as the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for a right hand disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a right shoulder/arm disorder is denied.


REMAND

In a rating decision dated in October 2015, the RO denied service connection for left knee osteoarthritis; and in July 2016 the Veteran filed a NOD.  Accordingly, the Veteran must be issued a SOC to permit him to perfect an appeal of this issue.  See 38 C.F.R. § 19.9(c); Manlicon v. West, 12 Vet. App. 238 (1999) (holding that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC).  

Accordingly, this issue is REMANDED for the following action:

Furnish the Veteran a SOC on the issue of service connection for a left knee disorder.  The Veteran must be informed that in order to perfect an appeal of the issue, he must timely file a substantive appeal, following the issuance of the SOC.  If the appeal is perfected, and after any further action deemed warranted, certify the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


